UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Irene Akinsinde,                          )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                             Civil No. 16-cv-00437 (APM)
                                          )
Not-For-Profit Hospital Corporation,      )
                                          )
      Defendant.                          )
_________________________________________ )

                              MEMORANDUM OPINION AND ORDER

I.       INTRODUCTION

         Plaintiff Irene Akinsinde is a nurse who worked in the psychiatric ward of Defendant Not-

For-Profit Hospital Corporation for eleven years. She brings this lawsuit seeking redress for two

general categories of alleged misconduct. First, Plaintiff claims that Defendant failed to pay her

overtime, as required by federal and District of Columbia law, during her entire tenure as

Defendant’s employee. As to those acts of non-payment, Plaintiff advances three separate claims

under the federal Fair Labor Standards Act (Count I), the D.C. Minimum Wage Revision Act

(Count II), and the D.C. Wage Payment and Collection Law (Count III). Second, Plaintiff alleges

that her immediate supervisor—motivated by personal animosity—falsely accused her of

discarding a patient’s medications, which ultimately resulted in Plaintiff’s termination. As to that

conduct, Plaintiff raises a single common law tort claim for negligent supervision (Count IV). 1




1
 With respect to her firing, Plaintiff also originally advanced claims of fraud (Count V) and intentional interference
with prospective advantage (Count VI). However, Plaintiff subsequently abandoned those claims. See Pl.’s Opp’n to
Def.’s Mot. to Dismiss, ECF No. 9, at 12.
        Defendant has moved to dismiss all claims. Specifically, it contends that each of Plaintiff’s

claims must be dismissed for two main reasons: (1) Plaintiff failed to serve Defendant with timely

notice of her claims under D.C. Code § 44-951.14(d); and (2) Plaintiff failed to plead sufficient

facts to give rise to a plausible claim for relief as to each of her claims.

        For the reasons explained below, Defendant’s Motion is granted in part and denied in part.

II.     BACKGROUND

        A.      Factual Background

        Plaintiff Irene Akinsinde is a licensed practical nurse. First Am. Compl., ECF No. 6

[hereinafter Am. Compl.], ¶ 8. Since 2004, she has worked in the psychiatric ward of Defendant

Not-For-Profit Hospital Corporation’s hospital, now known as United Medical Center. Id. When

Plaintiff began her work at the hospital, it was privately owned and operated. However, in 2011,

the District of Columbia government created Defendant as “an instrumentality of the District

government” for the purpose of acquiring the hospital’s assets and continuing its operations. See

D.C. Code § 44-951.02. Thus, Defendant is an arm of the District government, albeit one with “a

separate legal existence.” Id. § 44-951.02(a).

        According to Plaintiff, Defendant’s policies allowed hospital staff members who worked

an eight-hour shift to take two unpaid 15-minute breaks and one unpaid 30-minute meal break.

Am. Compl. ¶ 9. Due to chronic understaffing in the psychiatric ward, however, Plaintiff

“routinely worked the entire day . . . without taking a break” and she was not paid for these

additional hours of work. Id. ¶¶ 14–15. Moreover, Plaintiff avers that she did not receive an

overtime rate of pay for the work she did in excess of 40 hours. Id. ¶¶ 18, 33. Plaintiff claims that

such nonpayment and underpayment occurred “during the entire time that she was employed by

[D]efendant.” Id. ¶ 16.



                                                   2
         At some unspecified time, Grea Neverson-Daniels became Plaintiff’s supervisor. Id. ¶ 21.

Plaintiff knew Neverson-Daniels’s husband before he married Neverson-Daniels, causing friction

between Plaintiff and her supervisor. Id. Plaintiff complained to a Human Resources officer,

Jennifer Dupree, about her mistreatment by Neverson-Daniels, but no one took corrective action.

Id. ¶¶ 22–23. Tensions continued to escalate between Plaintiff and Neverson-Daniels, culminating

in Neverson-Daniels falsely accusing Plaintiff of discarding a patient’s medications. Id. ¶ 24.

According to Plaintiff, “neither the Director of Human Resources or any other . . . supervisors took

it upon themselves to investigate and intervene,” despite evidence of Plaintiff’s innocence—she

was not at work on the day in question. Id. ¶¶ 24–25. Although “preposterous and false,”

Neverson-Daniels’s accusation caused Plaintiff to be fired on March 9, 2015. Id. ¶ 25.

         B.      Procedural History

         Plaintiff originally brought this case in D.C. Superior Court on February 17, 2016, after

which Defendant removed it to this court. See Notice and Pet. for Removal, ECF No. 1, at 1.

Plaintiff then filed an Amended Complaint. See Am. Compl. Defendant’s Motion to Dismiss the

Amended Complaint is now before the court and ripe for consideration. See Def.’s Second Mot.

to Dismiss, ECF No. 8 [hereinafter Def.’s Mot.].2

III.     LEGAL STANDARD

         In evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the court

must accept a plaintiff’s factual allegations as true and “construe the complaint ‘in favor of the

plaintiff, who must be granted the benefit of all inferences that can be derived from the facts

alleged.’” Hettinga v. United States, 677 F.3d 471, 476 (D.C. Cir. 2012) (quoting Schuler v. United


2
  Defendant’s original motion to dismiss was rendered moot by Plaintiff filing her First Amended Complaint. See
Def.’s Mot. to Dismiss, ECF No. 5; Barnes v. District of Columbia, 42 F. Supp. 3d 111, 117 (D.D.C. 2014) (“When a
plaintiff files an amended complaint as of right . . . the amended complaint becomes the operative pleading . . . and
any pending motion to dismiss becomes moot.” (citation omitted)).

                                                         3
States, 617 F.2d 605, 608 (D.C. Cir. 1979)). The court need not accept as true either “a legal

conclusion couched as a factual allegation,” Papasan v. Allain, 478 U.S. 265, 286 (1986), or

“inferences . . . unsupported by the facts set out in the complaint,” Kowal v. MCI Commc’ns Corp.,

16 F.3d 1271, 1276 (D.C. Cir. 1994).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

facially plausible when “the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The factual

allegations in the complaint need not be “detailed”; however, the Federal Rules demand more than

“an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id. If the

facts as alleged fail to establish that a plaintiff has stated a claim upon which relief can be granted,

then a court must grant the defendant’s Rule 12(b)(6) motion. See Am. Chemistry Council, Inc. v.

U.S. Dep’t of Health & Human Servs., 922 F. Supp. 2d 56, 61 (D.D.C. 2013).

IV.     DISCUSSION

        The court first considers Defendant’s contention that each of Plaintiff’s claims must be

dismissed because she has failed to provide notice of her claims in advance of filing suit, as

required by D.C. Code § 44-951.14(d). Having concluded that Plaintiff did provide proper notice,

the court then turns to Defendant’s arguments concerning the sufficiency of Plaintiff’s pleading.




                                                   4
           A.      Whether Plaintiff Has Satisfied the Notice Requirement of D.C. Code § 44-
                   951.14(d).

           Section 44-951.14(d) of the D.C. Code provides:

                   An action other than an action for medical negligence or malpractice
                   may not be maintained against the [Not-For-Profit Hospital]
                   Corporation for unliquidated damages to persons or property unless,
                   within 6 months after the injury or damage was sustained, the
                   claimant, his agent, or attorney has given notice in writing to the
                   CEO of the approximate time, place, cause, and circumstances of
                   the injury or damage.

Neither side has cited any case—either within this Circuit or from the D.C. Court of Appeals—

interpreting Section 44-951.14(d), and this court likewise has found none. Thus, the scope and

meaning of Section 44-951.14 are issues of first impression.

           The plain language of Section 44-951.14 sets out a rule and its exceptions: a plaintiff

cannot sue Defendant for unliquidated damages unless (1) the suit is one for medical negligence

or malpractice or (2) the plaintiff provided written notice to Defendant within six months of her

injury. To fall under the second exception, a plaintiff’s notice must contain the time, place, cause,

and circumstances of her injury. See D.C. Code § 44-951.14(d). Defendant characterizes this rule

as a limited waiver of sovereign immunity. Thus, Defendant argues, Plaintiff’s failure to satisfy

the waiver conditions deprives the court of subject matter jurisdiction over Plaintiff’s claims. See

Def.’s Mot., Def.’s Mem. of Law, ECF No. 8-1 [hereinafter Def.’s Mem.], at 3–5. For the reasons

that follow, Defendant’s argument misses the mark.

           The Supreme Court has held that when two statutes contain the same language, it is a strong

indication that they “should be interpreted pari passu,” that is, on equal footing. 3 Northcross v.

Bd. of Educ. of Memphis City Schs., 412 U.S. 427, 428 (1973) (per curiam); cf. Merrill Lynch,



3
    Pari passu, BLACK’S LAW DICTIONARY (10th ed. 2014) (“[p]roportionally; at an equal pace; without preference”).


                                                         5
Pierce, Fenner & Smith Inc. v. Dabit, 547 U.S. 71, 85 (2006) (“[W]hen judicial interpretations

have settled the meaning of an existing statutory provision, repetition of the same language in a

new statute indicates, as a general matter, the intent to incorporate its . . . judicial interpretations

as well.” (alteration in original) (internal quotation marks omitted)).         Section 44-951.14(d)

parallels another, more familiar notice-of-claim requirement under District of Columbia law—that

contained in D.C. Code § 12-309. Section 12-309 provides that:

                [A]n action may not be maintained against the District of Columbia
                for unliquidated damages . . . unless, within six months after the
                injury or damage was sustained, the claimant . . . has given notice in
                writing to the Mayor of the District of Columbia of the approximate
                time, place, cause, and circumstances of the injury or damage.

The textual parallels between Sections 44-951.14(d) and 12-309 are evident. Both require

potential plaintiffs, as a precondition to filing suit, to provide written notice of claims for

unliquidated damages within six months of injury or damage, and that such notice describe the

approximate time, place, cause, and circumstances of the injury or damage. Therefore, the court—

as the parties themselves have—will look to cases interpreting Section 12-309’s notice

requirement when applying Section 44-951.14(d) in this case.

        Our Court of Appeals has held—contrary to Defendant’s assertion—that Section 12-309’s

notice requirement is not jurisdictional. In Dellums v. Powell, the Court explained that “failure to

give Section [12-]309 notice is [not] a jurisdictional bar to suit[;] if such failure is not asserted as

an affirmative defense it is waived.” 566 F.2d 216, 229 (D.C. Cir. 1977). Furthermore, courts in

this District have rejected efforts to characterize Section 12-309 as a waiver of sovereign immunity

and non-compliance with the statute as divesting the court of subject matter jurisdiction. See, e.g.,

Williams v. Johnson, 794 F. Supp. 2d 22, 28–29 (D.D.C. 2011) (observing that “pre-suit notice

requirement is not a waiver of sovereign immunity”); Sharma v. District of Columbia, 791 F. Supp.



                                                   6
2d 207, 213 (D.D.C. 2011); R. v. District of Columbia, 370 F. Supp. 2d 267, 270 (D.D.C. 2005);

cf. Lerner v. District of Columbia, 362 F. Supp. 2d 149, 166 (D.D.C. 2005) (“The defense of failure

to comply with D.C. Code § 12-309 is, like qualified immunity and the statute of limitations, an

affirmative defense.”).

       Nor has the D.C. Court of Appeals characterized Section 12-309 as jurisdictional. Rather,

looking to the statute’s legislative history, that court has observed that the notice provision’s

purpose is to protect the District’s treasury. As the D.C. Court of Appeals stated in George v.

Dade, Congress enacted the notice provision “to make certain that the District received notice of

potential claims within six months of the injury, or damage, to ensure adequate opportunity for

investigation to determine facts, and to protect District revenues against unreasonable claims.”

769 A.2d 760, 765 (D.C. 2001); accord Owens v. District of Columbia, 993 A.2d 1085, 1088 (D.C.

2010) (describing the purposes of Section 12-309 as “(1) permit[ting] the District of Columbia to

conduct an early investigation into the facts and circumstances surrounding a claim, (2) protect the

District of Columbia against unreasonable claims, and (3) encourage prompt settlement of

meritorious claims.”); see also Brown v. United States, 742 F.2d 1498, 1502 (D.C. Cir. 1984)

(same). Moreover, in Tucci v. District of Columbia, the D.C. Court of Appeals made clear that

Section 12-309 is “purely a notice provision” and “does not waive sovereign immunity in exchange

for timely notice.” 956 A.2d 684, 694 (D.C. 2008) (internal quotation marks omitted). Further,

the court observed that some federal courts incorrectly “characterized the statute as a waiver of

sovereign immunity.” Id. at 695.

       Accordingly, applying the pari passu maxim, this court will not read Section 44-951.14(d),

as Defendant would, to operate as a conditional waiver of sovereign immunity when courts have

held that identical language in another D.C. municipal provision does not operate as a jurisdictional



                                                 7
bar. Correspondingly, the court does not view Plaintiff’s alleged noncompliance with Section 44-

951.14(d) to divest the court of subject matter jurisdiction over her claims.

        With that threshold matter resolved, the court turns to Defendant’s contention that Plaintiff

has not complied with Section 44-951.14(d). Defendant initially argued that “[t]he Complaint

contains no factual allegations whatsoever regarding notice to [Defendant].” Def.’s Mem. at 5. In

her Opposition, however, Plaintiff pointed out that she in fact had alleged service of the required

notice, see Am. Compl. ¶ 5 (“Notice of this claim was sent on April 8, 2015, to [Defendant’s Chief

Executive Officer]”), and attached a copy of that notice, see Pl.’s Opp’n to Def.’s Mot. to Dismiss,

ECF No. 9 [hereinafter Pl.’s Opp’n], Ex. 1, Letter from John F. Pressley, Jr., to David R. Small

(Apr. 8, 2015), ECF No. 9-1 [hereinafter Letter from Pressley to Small]. Defendant then modified

its argument. It now argues that “Plaintiff’s April 8 letter does not provide the approximate

(i) date, (ii) time, (iii) location, (iv) cause, and (v) circumstances giving rise to the four causes of

action set forth in the Amended Complaint.” Def.’s Reply in Supp. of its Second Mot. to Dismiss,

ECF No. 10 [hereinafter Def.’s Reply], at 9. More specifically, Defendant asserts that “Plaintiff’s

letter makes no mention of a claim for unpaid overtime.” Id.

        The court disagrees with Defendant’s contentions. For starters, with respect to Plaintiff’s

claim under the Fair Labor Standards Act (Count I), Plaintiff was not required to provide

Defendant notice of that claim because it arises under federal law. See Brown, 742 F.2d at 1509–

10 (holding that noncompliance with Section 12-309 “cannot bar [the plaintiff’s] federal claims”);

Jaiyeola v. District of Columbia, 40 A.3d 356, 370 & n.65 (D.C. 2012) (stating that “notice-of-

claim statutes such as § 12-309 are not borrowed and applied to federal causes of action”).

        Next, Plaintiff provided sufficient notice, in accordance with Section 44-951.14(d), for her

two wage claims based on District of Columbia law (Counts II and III). Courts have held that



                                                   8
compliance with Section 12-309 is “mandatory.” Pitts v. District of Columbia, 391 A.2d 803, 807

(D.C. 1978). Although the notice requirement has been “strictly construed,” id., “greater liberality

is appropriate with respect to the content of the notice,” and courts generally “resolve doubts in

favor of finding compliance with the statute,” Wharton v. District of Columbia, 666 A.2d 1227,

1230 (D.C. 1995); see Washington v. District of Columbia, 429 A.2d 1362, 1365 (D.C. 1981) (en

banc) (explaining that, “with respect to the details of the statement (giving notice), precise

exactness is not absolutely essential” (internal quotation marks omitted)). “[N]otice under the

statute need only ‘furnish a reasonable guide for inspection . . . and provide an early warning to

District of Columbia officials regarding litigation likely to occur in the future.’” Wharton, 666

A.2d at 1230 (alteration in original) (quoting Gaskins v. District of Columbia, 579 A.2d 719, 721

(D.C. 1990)). “Simply put, technical imperfection will not deprive a plaintiff of his day in court.”

Maddux v. District of Columbia, 144 F. Supp. 3d 131, 148 (D.D.C. 2015).

       Here, Plaintiff substantially—if not fully—complied with Section 44-951.14(d)’s notice

requirement. Plaintiff’s letter to United Medical Center’s Chief Executive Officer stated that,

during her eleven years of employment, the psychiatric ward was chronically understaffed and

“[o]n occasion she was required to cover the Ward as the sole staff member with 18 psychiatric

patients.” See Letter from Pressley to Small. Plaintiff added that she “was never able to take

breaks of any kind during her eleven (11) years of employment with [United Medical Center], in

total violation of District of Columbia wage-hour laws. Despite not being able to take breaks,

[Plaintiff] was paid as if she had taken breaks.” Id. Among the kinds of relief she demanded was

“backpay for all of the many years that she worked, never taking a break and not be [sic] properly

compensated.” Id. In short, Plaintiff’s letter identified every element required under Section 44-

951.14(d): the date and time (the duration of her eleven-year employment), the location (the



                                                 9
hospital, specifically the psychiatric ward), the cause of her injury (the nonpayment of wages

required by law), and circumstances giving rise to the injury (woeful understaffing that required

her to work during unpaid break times). Plaintiff was not required, as Defendant contends, to

“detail multiple claims or causes of action or otherwise break out multiples injuries.” Def.’s Reply

at 9. Such granularity is not necessary. 4

         Finally, in its Reply, Defendant argues for the first time that “Plaintiff can only maintain

an action for unpaid overtime compensation allegedly earned during the 6-month period

immediately prior to delivery of the letter.” Id. at 10. The court has no obligation to entertain

arguments raised for the first time in a reply brief and declines to do so here.5 See Aleutian Pribilof

Islands Ass’n v. Kempthorne, 537 F. Supp. 2d 1, 12 n.5 (D.D.C. 2008). (“[I]t is a well-settled

prudential doctrine that courts generally will not entertain new arguments first raised in a reply

brief.”); see also McBride v. Merrell Dow & Pharm., 800 F.2d 1208, 1211 (D.C. Cir.1986)

(“Considering an argument advanced for the first time in a reply brief . . . is not only unfair . . . ,

but also entails the risk of an improvident or ill-advised opinion on the legal issues tendered.”

(citation omitted)).




4
  The court reads Defendant’s Reply to concede that Plaintiff satisfied the notice requirement as to her negligent
supervision claim (Count IV). See Def.’s Reply at 9 (“Plaintiff’s letter raises the issue of Plaintiff’s wrongful
termination only.”). Even if that reading is incorrect, the court independently finds that Plaintiff satisfied Section 44-
951.14(d) as to that claim.
5
  The court notes, however, that “Section 12-309 is not, and does not function as, a statute of limitations.” See District
of Columbia v. Dunmore, 662 A.2d 1356, 1359 (D.C. 1995). The two inquiries—whether a plaintiff has complied
with the statutory notice requirement and brought suit within the limitations period—are separate and distinct. See id.
at 1359–61 (declining to apply the discovery rule to Section 12-309).

                                                           10
       B.      Whether Plaintiff Has Sufficiently Pleaded Her Claims

       Next, Defendant argues that each of Plaintiff’s claims must be dismissed because she has

failed to plead sufficient facts to support a plausible claim for relief. The court addresses the

sufficiency of Plaintiff’s pleading as to each claim, in turn.

               1.      Plaintiff’s FLSA Claim (Count I)

       Defendant first argues that Plaintiff’s FLSA claim seeking unpaid overtime wages must

fail because “the complaint must include specific facts regarding the hours actually worked by the

plaintiff and the wages actually paid to the plaintiff.” Def.’s Mem. at 6. It further contends that

Plaintiff’s pleading is deficient because “[n]otably absent from the Amended Complaint[] is any

date or other factual allegation regarding a specific workweek when Plaintiff worked in excess of

forty hours and was not paid overtime due that workweek.” Def.’s Reply at 13. The court

disagrees with Defendant that Plaintiff was required to plead “the number of hours actually worked

by the Plaintiff, the days of the week actually worked by Plaintiff, and the weeks she worked

overtime” to make out a successful FLSA claim for unpaid overtime wages. Def.’s Mem. at 7

(emphasis added). The court, however, agrees with Defendant that the Amended Complaint does

not contain enough specific facts to establish a plausible FLSA claim for unpaid overtime wages,

even under the liberal pleading standard of Rule 8 of the Federal Rules of Civil Procedure.

       The courts in this District consistently have rejected the argument that, to successfully

plead an FLSA overtime claim, the plaintiff must specify the number of overtime hours worked

for which overtime wages were not received.            See Driscoll v. George Washington Univ.,

42 F. Supp. 3d 52, 58 (D.D.C. 2012) (stating that “[a]n allegation of a specific number of hours

adds nothing as far as the plausibility standard is concerned”); accord Galloway v. Chugach Gov’t

Servs., Inc., No. 15-cv-979, 2016 WL 4179847, at *3 (D.D.C. Aug. 5, 2016); Freeman v. MedStar



                                                  11
Health, Inc., 87 F. Supp. 3d 249, 257 (D.D.C. 2015). Although the D.C. Circuit has not addressed

this issue, the circuit courts who have done so have reached the same result. See Landers v. Quality

Commc’ns, Inc., 771 F.3d 638, 645 (9th Cir. 2015) (“However, like the other circuit courts that

have ruled before us, we decline to make the approximation of overtime hours the sine qua non of

plausibility for claims brought under the FLSA.”); Davis v. Abington Memorial Hosp., 765 F.3d

236, 241–42 (3d Cir. 2014); Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 113–

14 (2d Cir. 2013); Pruell v. Caritas Christi, 678 F.3d 10, 13–15 (1st Cir. 2012).

        Plaintiff, however, must aver more than “conclusory allegations that merely recite the

statutory language.” Landers, 771 F.3d at 644. To survive a motion to dismiss, the plaintiff must

“allege, with some specificity, that he worked overtime and did not receive compensation.”

Driscoll, 42 F. Supp. 3d at 58 (emphasis added). Thus, “at a minimum, a plaintiff asserting a

violation of the FLSA overtime provisions must allege that she worked more than forty hours in a

given workweek without being compensated for the hours worked in excess of forty during that

week.” Landers, 771 F.3d at 645 (citing Davis, 765 F.3d at 242–43; Lundy, 711 F.3d at 114;

Pruell, 678 F.3d at 13).

        Applying that standard here, Plaintiff’s pleading comes up short because it fails to allege

that her uncompensated extra hours resulted in her working more than 40 hours in any given week.

Plaintiff avers that, pursuant to “[Defendant’s] policy, hospital staff on an eight (8) hour shift could

take two (2) fifteen (15) minute breaks and a thirty (3) minute meal period, all non-paid.” Am.

Compl. ¶ 9. Because of chronic understaffing, she maintains, she “routinely worked the entire day

straight . . . without taking a break” and “routinely [was] not paid for the times when [she] actually

worked.” Id. ¶¶ 14–15; accord id. ¶ 17 (“[Plaintiff] worked through her breaks and lunch periods

on a daily basis during her entire time of her employment with [Defendant].”). She claims that,



                                                  12
“in light of the foregoing, plaintiff not only should have been paid for the time that she worked

during the breaks, but she should have been paid at the overtime pay rate for all time worked over

40 hours per week.” Id. ¶ 18.

        Taking these allegations in the light most favorable to Plaintiff, she has alleged, at most,

that she worked a single uncompensated hour per day—two 15-minute breaks plus a 30-minute

lunch break—in addition to the seven-hour work day for which she was compensated. Nowhere,

however, does Plaintiff allege that the additional, uncompensated hour of work caused her to work

more than 40 hours per week. Indeed, if Plaintiff worked five seven-hour shifts per week, the

uncompensated extra hour per shift would mean that she worked only a 40-hour workweek.

Without some facts, Plaintiff’s bare assertion that “she should have been paid at the overtime pay

rate for all time worked over 40 hours per week” is insufficient to make out a claim under the

FLSA. Therefore, the court will grant Defendant’s motion to dismiss Plaintiff’s FLSA claim.

                 2.      Plaintiff’s D.C. Minimum Wage Revision Act Claim (Count II)

        The court likewise dismisses Plaintiff’s claim for overtime pay under the District of

Columbia’s Minimum Wage Revision Act (“DCMWA”), D.C. Code §§ 32-1001 et seq. See Am.

Compl. ¶¶ 38–41. The DCMWA and FLSA are to be “interpreted similarly.” See Villar v. Flynn

Architectural Finishes, Inc., 664 F. Supp. 2d 94, 96 (D.D.C. 2009) (citing Williams v. W.M.A.

Transit Co., 472 F.2d 1258, 1261 (D.C. Cir. 1972) (observing that the DCMWA was modeled after

the FLSA). Accordingly, like Plaintiff’s claim under the FLSA, Plaintiff’s DCMWA claim must

be dismissed because it fails to allege that Plaintiff worked more than forty hours in a given

workweek.6




6
 Having so concluded, the court need not reach Defendant’s argument that the DCMWA claim is “duplicative” of the
FLSA claim. Def.’s Mem. at 7–8.

                                                      13
                 3.       Plaintiff’s D.C. Wage Payment and Collection Law Claim (Count III)

        The court reaches a different conclusion with respect to Plaintiff’s claim under the District

of Columbia Wage Payment and Collection Law (“DCWPCL”), D.C. Code § 32-1302. That

statute provides that “[e]very employer shall pay all wages earned to his employees . . . .” Id.

A plaintiff who prevails on a DCWPCL claim is entitled to, among other relief, unpaid wages and

attorneys’ fees. See id. § 32-1308(a).

        Here, Plaintiff alleged sufficient facts to establish a plausible claim under the DCWPCL.

As discussed above, the crux of Plaintiff’s claim is that she routinely was not paid for the break-

time hours that she worked.           Part of the reason for such non-payment is that Defendant’s

“timekeeping procedures automatically assumed that everyone took the breaks.” Am. Compl.

¶ 15. “This is the type of claim that the DCWPCL, by its plain terms, was intended to remedy.”

Ayala v. Tito Contractors, Inc., 82 F. Supp. 3d 279, 287 (D.D.C. 2015). As in both Ayala and

Ventura v. Bebo Foods, Inc., 738 F. Supp. 2d 1, 6, 7 (D.D.C. 2010)—cases in which the courts

sustained the plaintiffs’ DCWPCL claims—Plaintiff here has alleged that Defendant improperly

maintained its payroll records, resulting in Plaintiff performing work for which she was not

properly compensated. See Ayala, 82 F. Supp. 3d at 287 (citing Ventura, 738 F. Supp. 2d at 7).

Accordingly, she sufficiently pleaded a violation of the DCWPCL. 7

                 4.       Plaintiff’s Negligent Supervision Claim (Count IV)

        Finally, Defendant argues that Plaintiff has failed to plead a plausible claim of negligent

supervision. See Def.’s Mem. at 10. That claim rests on the allegation that Plaintiff’s supervisor,



7
  The court rejects Defendant’s contention that the DCWPCL claim is “duplicative” of her FLSA claim. Def.’s Mem.
at 9. The DCWPCL claim is for unpaid ordinary hourly wages, whereas the FLSA claim is for unpaid overtime wages.
Moreover, the court does not understand Defendant’s contention that, because the wages she has not been paid are the
subject of a “bona fide dispute concerning the amount of wages due,” they should not be addressed as part of this
litigation. See id. at 10. Defendant does not defend that argument in its Reply Brief and, instead, contends that
Plaintiff failed to state a claim, which the court addressed above. See Def.’s Reply at 15.

                                                        14
Neverson-Daniels, had it out for her and falsely accused her of discarding a patient’s medications,

which led to Plaintiff’s termination. Am. Compl. ¶¶ 20–27. The only argument Defendant

advances is that Plaintiff “provides no evidence [Defendant] had actual or constructive knowledge

of the alleged incompetent behavior” of Plaintiff’s supervisor “until after the termination of

Plaintiff’s employment.” Def.’s Mem. at 10–11. But, as Plaintiff correctly points out, she did in

fact allege Defendant’s knowledge of Neverson-Daniels’s negligent behavior.                Plaintiff’s

Amended Complaint avers that she told Defendant’s Human Resources Director, Jennifer Dupree,

about Neverson-Daniels’s “wrongful and fraudulent” conduct. Am. Compl. ¶ 48. Accordingly,

Defendant’s basis for dismissal is premised on a misreading of Plaintiff’s pleading.

       In its Reply Brief, Defendants raises two more reasons why Plaintiff’s negligent

supervision claim must be dismissed: (1) the D.C. Workers’ Compensation Act, D.C Code § 32-

1504, provides the exclusive remedy for an injury caused by the negligence of a co-worker, and

(2) the claim “is merely a restyled wrongful discharge claim.” Def.’s Reply at 15–16. The court,

however, declines to consider either ground for dismissal, as Defendant raised them for the first

time in its Reply Brief. See Aleutian Pribilof Islands Ass’n, 537 F. Supp. 2d at 12 n.5.

                                         *       *       *

       To summarize, the court grants Defendant’s Motion to Dismiss Plaintiff’s claims under the

FLSA and the DCMWA. The court, however, dismisses those claims without prejudice and will

allow Plaintiff twenty-one days from this date to amend her complaint to attempt to assert plausible

claims under the FLSA and the DCMWA. The court denies Defendant’s Motion with respect to

Plaintiff’s DCWPCL and negligent supervision claims.

       In the event Plaintiff does not attempt to amend her complaint, Plaintiff’s only surviving

claims would arise under District of Columbia law. Under those circumstances, the court will



                                                15
decline to exercise supplemental jurisdiction over the state claims and remand this matter to the

District of Columbia Superior Court. See, e.g., Barnes v. District of Columbia, 42 F. Supp. 3d

111, 120–21 (D.D.C. 2014); Zuurbier v. MedStar Health, Inc., 306 F. Supp. 2d 1, 7 (D.D.C. 2004).

V.     CONCLUSION AND ORDER

       For the foregoing reasons, Defendant’s Motion to Dismiss is granted without prejudice as

to Plaintiff’s FLSA and DCMWA claims and Defendant’s Motion to Dismiss is denied as to

Plaintiff’s DCWPCL and negligent supervision claims.




Dated: November 3, 2016                             Amit P. Mehta
                                                    United States District Judge




                                               16